Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2020/0204222) in view of SON (US 2016/0255660) and further in view of IDS document submitted on 6/21/2021, IEEE 802.11.16/1611ro, hereinafter IEEEE).
Referring to claim 16, Lou discloses an Initiator apparatus, comprising:
a transmitter (FIG. 13, initiator), which, in operation, transmits a feedback request frame to a Responder apparatus (FIG. 13, Par. 144, lines 14-16. “a detailed feedback request may be set up between the initiator 1305 and responder 1310”. Par. 115, “initiator 3205 transmits SSW frames to responder 3210”. Par. 119, “feedback request”.  Note that the initiator transmits SSW frame to responder. In paragraph 12 and figures 4 and 6 describe a SSW frame that includes a feedback field) after a transmission sector sweep (TXSS) (Par. 101, “initiator 305 transmits sector sweep (SS) frames 325 to responder 310,”.  Par. 106, “In an I-TXSS phase 920, initiator 905 transmits short SSW frames 922, 924, . . .  926 to responder 910”.  Par. 155, “initiator may transmit a SSW feedback frame … to responder”, Note that in paragraph 106, the TXSS 
the feedback request frame including a Beamforming (BF) Training Type field (FIG. 10 “Beamforming Training 1010”. Par. 128, “Beamforming Training field 1010”) in which a value indicating one of Single Input Single Output (SISO) BF training, single user MIMO (SU-MIMO) BF training, and multi user MIMO (MU-MIMO) BF training, or a reserved value is set (Par. 128, “Beamforming Training field 1010 is equal to 1  . . .  1 to indicate the Channel Measurement subfield is requested as part of MIMO BF training feedback in SISO phase”. Note that when the beamforming training field is set to the value 1, it indicates a Single Input Single Output (SISO) training field. Here, note that the value is 1. Further note that based on the alternative claim format only one of the alternative is sufficient to be disclosed by the prior art. In this case, SISO where the value 1 indicates a SISO BE training field);
a receiver, which, in operation, receives a feedback frame from the Responder apparatus the feedback frame (Par. 155, “the responder 1410 may transmit a SSW feedback frame, as BRP frame 1440, to the initiator, for SISO feedback”. Note that the responder transmits to the initiator, thus, the initiator has a receiver that receives the feedback from the responder),  
including a Sector ID Order subfield (FIG. 4 and Par. 102, “Sector ID field 530,”.  and Par. 192, “The initiator may determine an initiator antenna and/or RF chain i which receives the best quality of RSS message. It may determine one or more RSS messages which indicate and/or select an initiator sector which uses antenna and/or RF chain i. Then the initiator selects the responder sector based on sector id and/or CDOWN of these RSS messages, in a following feedback message (e.g. SSW Feedback”) 
and a Signal to Noise Ratio (SNR) subfield of at least a portion of sectors used for reception in the TXSS (FIG. 7, “SNR Report 730”. Par. 125, “responder may send a BRP frame to the initiator a short interframe space (SIFS) following the reception of the BRP frame from the initiator, which may contain a list of CDOWN values and SNRs”), and 
SNRs of the transmit sectors received during the last initiator transmit sector sweep”. Note that the SNR is the SNR of a sector. Further, see Par. 182, “an identification of one or more best (e.g., in terms of SNR, SINR, RSSI, or other suitable metric) sectors may be fed back from receiver to transmitter”. Here note that the SNR sectors are fed back. Thus, it can be concluded that the SNRs are for the identified sectors); and
control circuitry, which, in operation, performs BF training of a type indicated by the BF Training Type field, based on the Sector ID Order subfield and the SNR subfield (Par. 106, “FIG. 9 is a signal diagram which illustrates an example SU-MIMO beamforming training procedure 900 between an initiator 905 and responder 910”. Par. 144, “the MIMO multi-channel BF setup may be performed before I-TXSS subphase 1335, and a detailed feedback request may be set up between the initiator 1305 and responder 1310”. Note that the sending of the beamforming training is obtain beamforming parameter in order to perform beamforming according to the information received in the BF training. Thus, the performing of beamforming is the intended use).
Lou is not relied on for disclosing wherein the Sector ID Order subfield indicates a plurality of sector IDs and a plurality of antennas.
However, one skilled in the art would recognize that including of additional information e.g., plurality of sectors IDs and antennas in well known, as disclosed by SON. 
In an analogous art SON discloses a Sector ID Order subfield indicates a plurality of sector IDs and a plurality of antennas (Par. 87, “the sector ID includes a combination of the sector ID and the antenna ID”. Par. 6, “multiple antennas”. Note that the sector IS includes a combination of the sector IDs, thus, plurality of sector IDs. Further, with regards to plurality of antennas, note that the SON’s system describes a MIMO system which includes multiple antennas, thus, one skilled in the art would recognize that the multiple antennas ID would be included in the sector ID).
, to modify the invention of Lou by incorporating the teachings of SON so that additional information such as antenna IDs and all sector IDs are included in the BF training frame, for the purpose of providing a more robust feedback and thereby providing better channel information. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Lou is not relied on for a value indicating single user MIMO (SU-MIMO) BF training, and multi user MIMO (MU-MIMO) BF training, or a reserved value is set.
In an analogous art, IEEE discloses such limitation of a value indicating single user MIMO (SU-MIMO) BF training, and multi user MIMO (MU-MIMO) BF training, or a reserved value is set (See page 12 under section 9.5.5 Beamforming Control Field, under sub-title, Insert the following paragraph at the end of 9.5.5: “The Beamforming Mode subfield sets to 1 to indicate SU-MIMO …. and sets to 2 to indicate MU-MIMO”. Note that the value 1 is indicating single user MIMO (SU-MIMO)  and value 2 indicates MU-MIMO).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of IEEE so that additional information such as the type of MIMO is used so that beamforming would be for that specific MIMO. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 17, the combination of Lou/SON/IEEE discloses the Initiator apparatus according to Claim 16, wherein the TXSS is performed by using one of a Directional Multi-Gigabit (DMG) Beacon frame, a Sector Sweep (SSW) frame, a Short SSW frame, and a DMG Beam Refinement Protocol (BRP)-TX frame (Lou, Par. 2, Par. 18, directional multi-gigabit ( DMG). Par.2, “sector sweep ( SSW) training 
Referring to claim 18, the combination of Lou/SON/IEEE discloses the Initiator apparatus according to Claim 16, wherein the BF Training Type field is set to 0 to indicate SISO BF training, set to 1 to indicate SU-MIMO BF training, and set to 2 to indicate MU-MIMO BF training (IEEE, See page 12 under section 9.5.5 Beamforming Control Field, under sub-title, Insert the following paragraph at the end of 9.5.5: “subfield sets to 0 to indicate SISO . . .  sets to 1 to indicate SU-MIMO …. and sets to 2 to indicate MU-MIMO”. Note that the value 1 is indicating single user MIMO (SU-MIMO)  and value 2 indicates MU-MIMO).
  It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of IEEE so that additional information such as the type of MIMO is used so that beamforming would be for that specific MIMO. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 19, the combination of Lou/SON/IEEE discloses the Initiator apparatus according to Claim 16, wherein the feedback request frame includes a TXSS Feedback Request field that indicates whether a feedback is requested (Lou, FIG. 10 field B1, “Initiator TXSS 1020”) and an SNR Request subfield that indicates whether an SNR feedback is requested (Lou, FIG. 15, “SNR Report 1515”).
Referring to claim 20, the combination of Lou/SON/IEEE discloses the Initiator apparatus according to Claim 19, wherein in response to the feedback request frame including the BF Training Type field set to 0, the TXSS Feedback Request field set to 1, and the SNR Request subfield set to 1, the feedback frame includes a second BF Training Type field set to 0 (IEEE, See page 12 under section 9.5.5 Beamforming Control Field, under sub-title, Insert the following paragraph at the end of 9.5.5: “subfield sets to 0 to indicate SISO . . .  sets to 1 to indicate SU-MIMO …. and sets to 2 to indicate MU-MIMO”. Note that the 
  It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of IEEE so that additional information such as the type of MIMO is used so that beamforming would be for that specific MIMO. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 21, the combination of Lou/SON/IEEE discloses the Initiator apparatus according to Claim 19, wherein in response to the feedback request frame including the BF Training Type field set to 1, the TXSS Feedback Request field set to 1, and the SNR Request subfield set to 1, the feedback frame includes a second BF Training Type field set to 1 (IEEE, See page 12 under section 9.5.5 Beamforming Control Field, under sub-title, Insert the following paragraph at the end of 9.5.5: “subfield sets to 0 to indicate SISO . . .  sets to 1 to indicate SU-MIMO …. and sets to 2 to indicate MU-MIMO”. Note that one skilled in the art would recognize that the field values can be selected in a fashion as IEEE’s. One skilled in the art can substitute 1 to 0 or 0 to 1).
  It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of IEEE so that additional information such as the type of MIMO is used so that beamforming would be for that specific MIMO. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.


  It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of IEEE so that additional information such as the type of MIMO is used so that beamforming would be for that specific MIMO. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 23, the combination of Lou/SON/IEEE discloses the Initiator apparatus according to Claim 16, wherein both the feedback request frame and the feedback frame are Beam Refinement Protocol (BRP) frames (Lou, Par. 100, “beamforming training protocol can include  . . .  a beam refinement protocol ( BRP) procedure”. Par. 143, “initiator may set up the MIMO BF training details in the training procedure; for example, using a SSW frame, short SSW frame, and/or BRP frame”.  Note Lou uses a BRP frame in the communicating of the Beamforming training. Thus, one skilled in the art would recognize that request frame and the feedback frame could be BRP frames ).
Claims 24-31 recite features analogous to the features of claims 16-23 respectively, except that claims 16-23 are apparatus claims that include transmitter and receiver, while claims 24-31 are method claims that perform the same steps performed by the elements of the apparatus claims 16-23. Thus, 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/Primary Examiner, Art Unit 2644